DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Douglas Wathen on 01/12/2021.
The application has been amended as follows: 
See supplemental amendment attached.

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is May (Pub. No.: US 2007/0078418) which discloses a flange extender for an ostomy device. May fails to disclose an outer border region with reduced thickness relative to a central region and slits that are formed only in the outer border region. Cisko (Pub. No.: US 20140276501 A1) and Oelund (US 20060195053 A1) teach an adhesive patch with slits but fail to teach that they are formed in an outer border with reduced thickness. Leisner (US 20030093042 A1) teaches a flange that comprises slits (fig. 3) and an embodiment where the base plate has an outer border with reduced thickness (fig. 1) but fails to teach the slits are formed only in the outer border region. 
Accordingly, claim 1 and its dependents are considered allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEAGAN NGO/             Examiner, Art Unit 3781                                                                                                                                                                                           

/Adam Marcetich/Primary Examiner, Art Unit 3781